Appeal from a judgment of the Monroe County Court (Elma A. Bellini, J.), rendered February 21, 2002. The judgment convicted defendant, upon a jury verdict, of murder in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously modified as a matter of discretion in the interest of justice by reducing the sentence to an indeterminate term of incarceration of 15 years to life and as modified the judgment is affirmed.
Memorandum: Defendant appeals from a judgment convicting her upon a jury verdict of murder in the second degree (Penal Law § 125.25 [4]) and sentencing her to an indeterminate term of incarceration of 25 years to life. In her pro se supplemental brief, defendant challenges the severity of her sentence. In our view, the sentence imposed is unduly harsh and severe. Thus, as a matter of discretion in the interest of justice (see CPL 470.15 [6] [b]), we modify the judgment by reducing the sentence to an indeterminate term of incarceration of 15 years to life. We have reviewed the contentions in the main brief and the remaining contentions in the pro se supplemental brief and conclude that they are without merit. Present—Pigott, Jr., P.J., Green, Pine, Wisner and Lawton, JJ.